Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Theodore M. Banks appeals the district court’s orders granting summary judg*304ment to the Defendants in his civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Banks v. North Carolina Dep’t of Corr., No. 5:03-ev-00772-BO (E.D.N.C. Mar. 30, 2006) & 2007 WL 2406866 (Aug. 20, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.